Title: To Thomas Jefferson from Mary Minor, 8 March 1808
From: Minor, Mary
To: Jefferson, Thomas


                  
                     Dear Sir.
                     Petersburg March 8th 1808.
                  
                  Perhaps you will be suppriseed to receive a letter from one that you probaly never heard of before, but when you come to know the nature of my business, I hope will Pardon me for my boldness!
                  I will relate to you my unfortunate situation in a concise manner as possible.
                  I was born at Lexington in Kentucky of Poor but honest Parents had a tolerable education for my rank in life, as my mother doted on me and I was thought a great beauty but alass! the Scene is changed, my body is a perfect Skeleton now and the lord I hope will spare me to see them again oh! the Perfidy of mankind will it never cease
                  Suffice it to say that I was seduced by a young man of fortune as he pretended to be for he always had plenty of money. but my father would not consent of his proposals as he never like a man from the town as this man told us that he lived in Baltimore. his name is James Hargrave we arrived in Petersburg last September and lived as man and wife until about 20th last December when on pretence of business in Philadelphia he left me and said would be back in a fortnight and I have great reasons to suspect will never return. he left me about 12 dollars which I have nearly exhausted. honored sir if you have any compassion for a Penitent that wishes to return to her distracted Parents by sending money as much as you think will do she will consecrate her remaining life to your goodness.
                  Your fellow being
                  
                     Mary L. Minor
                     
                  
               